DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 5, 13, 21, and 28 are objected to because of the following informalities:  
In claim 5, the terms “DL” and UL” must be defined as to what they stand for.
In claim 13, the terms “DL” and UL” must be defined as to what they stand for.
In claim 21, the terms “DL” and UL” must be defined as to what they stand for.
In claim 28, the terms “DL” and UL” must be defined as to what they stand for.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, the terms “fronthaul-link TCI state index” and “access-link TCI state index” render the scope of the claim indefinite.  To be more specific, it is unclear as to what feature(s) distinguish the fronthaul-link and access-link TCI state index from a TCI state index conventional in the art (as opposed to being merely associated with the fronthaul-link/access-link by name only) within the scope of the claims.  Are the fronthaul-link and access-link TCI state index contained within specific fields of the control information (e.g., specific DCI format), or do they contain specific information or identifiers which would allow them to be associated with the fronthaul-link and access-link respectively?

	Claims 10, 17, and 24 are interpreted and rejected for the same reason as claim 1.
	Claims 2-9 are rejected for depending on claim 1.
	Claims 11-16 are rejected for depending on claim 10.
	Claims 18-23 are rejected for depending on claim 17.
	Claims 25-30 are rejected for depending on claim 24.
Allowable Subject Matter
Claims 1-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
	Applicant’s independent claims recite obtaining a fronthaul-link TCI state index and obtaining an access-link TCI state index from control information received in control signaling from a base station (as disclosed in paragraph [0201] of applicant’s specification, filed 04/19/2021), which is neither taught nor suggested by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Liou et al. (US 2019/0230545 A1) discloses a triggering DCI including TCI state index and configuring whether or not a TCI field is present in DCI.
	Bagheri et al. (US 2020/0267713 A1) discloses a PDCCH pre-emption indication containing a TCI-state index field associated with a TRP PDSCH transmission, and a scheduling DCI comprising a TCI field.
	Nam et al. (US 2021/0250144 A1) discloses a UE receiving DCI including indexes of multiple TCI states.
	Kim (US 2021/0321276 A1) discloses indicating a change in TCI state in DCI or UCI.
	Xu et al. (US 2021/0328641 A1) discloses a wireless device receiving downlink control information comprising a field indicating a TCI state index.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461